Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 1-7 , 9-18 and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takeda et al. (US Pub # 2018/0090218).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Takeda et al. teach a method, comprising:  
2determining a temperature of a memory device that comprises cells having 3capacitive storage elements (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154-0157, step 803);  
4comparing the temperature of the memory device to a threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154-0157, step 806); and  
5activating circuitry configured to heat the memory device based at least in part 6on the comparison of the temperature to the threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154-0157, step 807).  

Even though Takeda et al. teach DRAM memory storage elements (see paragraph 0043) but silent exclusively about capacitive storage elements. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takeda et al. where DRAM memory has tiny capacitor for storage and would be used for memory storage in order to reduce reading error and to improve reliability of memory device (see paragraph 0277).

Regarding claim 2, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Takeda et al. further teach further comprising:  2determining, after activating the circuitry configured to heat the memory 3device, a second temperature of the memory device;  4determining that the second temperature of the memory device satisfies a 5second threshold; and  6deactivating the circuitry 

Regarding claim 3, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Takeda et al. further teach further comprising:  2determining, after deactivating the circuitry configured to heat the memory 3device, a third temperature of the memory device;  4comparing the third temperature of the memory device to a third threshold that 5is higher than the threshold and lower than the second threshold; and  6activating the circuitry configured to heat the memory device based at least in 7part comparing the third temperature to the third threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154).  

Regarding claim 4, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Takeda et al. further teach wherein the second threshold is higher than the 2threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125). 

Regarding claim 5, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Takeda et al. further teach further comprising:  2transmitting, to a host device based at least in part on the comparison of the 3temperature to the threshold, an indication that access operations for the memory device are  restricted (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111).  

Regarding claim 6, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.


Regarding claim 7, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Takeda et al. further teach further comprising:  2initializing the memory device, wherein transmitting the indication that access 3operations for the memory device are restricted is based at least in part on the initializing (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111).  

Regarding claim 8, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Takeda et al. further teach further comprising:  2applying a signal to one or more driver components of the memory device, 3wherein activating the circuitry configured to heat the memory device is based at least in part 4on the applying (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0130).  

Regarding independent claim 10, Takeda et al. teach an1anan apparatus, comprising:  2a memory device that comprises cells having storage elements (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111);  
3a temperature sensor coupled with the memory device and configured to 4generate an indication of a temperature of the memory device; and 5circuitry coupled with the memory device and configured to heat the memory 6device based at least in part on the indication generated by the temperature sensor (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154-0157).  
Even though Takeda et al. teach DRAM memory storage elements (see paragraph 0043) but silent exclusively about capacitive storage elements. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the 

Regarding claim 11, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Takeda et al. further teach further comprising:  a controller of the memory device configured to:
 3identify the temperature of the memory device based at least in part on  the indication generated by the temperature sensor; and 5enable the circuitry configured to heat the memory device based at 6least in part on a comparison of the temperature of the memory device with a 7 threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131).  

Regarding claim 12, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Takeda et al. further teach wherein the controller of the memory 2device is further configured to:  3compare the temperature of the memory device with a second threshold; and  4adjust the circuitry configured to heat the memory device based at least in part 5on the comparison of the temperature of the memory device with the second threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0110).  

Regarding claim 13, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Takeda et al. further teach wherein the controller of the memory 2device is further configured to:  3identify the threshold based at least in part on accessing a non-volatile storage 4component of the memory device that is configured to store an indication of the threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109).  

Regarding claim 14, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Takeda et al. further teach wherein the threshold is associated with a 2configuration of the memory device, and wherein the controller of the memory device is 3further configured to:  4identify the configuration of the memory device based at least in part on 5accessing the non-volatile storage component; and  6determine the threshold based at least in part on the configuration (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154).  

Regarding claim 15, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Takeda et al. further teach wherein the controller of the memory 2device is further configured to: Identify a mode of operation of the memory device and  4determine the threshold based at least in part on the mode of operation (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131).  

Regarding claim 16, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Takeda et al. further teach wherein the controller of the memory 2device is further configured to: detect an initialization of the memory device and  4transmit signaling to a host device, based at least in part on the initialization 5and the comparison of the temperature of the memory device with the threshold, the signaling 6indicating that access to the memory device is restricted (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0130).  

Regarding claim 17, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Takeda et al. further teach wherein the signaling indicates that the 2memory device is unavailable for read or write operations (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125).  

Regarding claim 18, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Takeda et al. further teach wherein the signaling indicates the 2 temperature of the memory device (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125).  

Regarding claim 20, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Takeda et al. further teach wherein the circuitry configured to heat the 2memory device comprises:  3one or more drivers coupled with a load; and  4a switching component configured to selectively apply a signal to the one or 5more drivers coupled with the load (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0130).  

Regarding independent claim 21, Takeda et al. a method, comprising:  2receiving, at a host device, an indication of a temperature of a memory device 3that is coupled with the host device, the memory device comprising cells having 4storage elements (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154);  5evaluating the temperature of the memory device relative to a threshold; and  6suppressing, by the host device, a command to access the memory device 7based at least in part on determining the temperature of the memory device relative to the 8threshold (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125-0131, 0154-0157).  
Even though Takeda et al. teach DRAM memory storage elements (see paragraph 0043) but silent exclusively about capacitive storage elements. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takeda et al. where DRAM memory has tiny capacitor for storage and would be used for memory storage in order to reduce reading error and to improve reliability of memory device (see paragraph 0277).

Regarding claim 22, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Takeda et al. further teach further comprising:  2receiving, at the host device after suppressing the command to access the 3memory device, an indication of a second temperature of the memory device; and  4issuing, to the memory device, the command to access the memory device 5based at least in part on the indication of the second temperature of the memory device (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111, 0125).  

Regarding claim 23, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Takeda et al. further teach further comprising:  2receiving, at the host device after suppressing the command to access the 3memory device, an indication that the memory device is available; and  4issuing, to the memory device, the command to access the memory device 5based at least in part on the indication that the memory device is available (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0111).  

Regarding claim 24, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Takeda et al. further teach further comprising:  2initializing the memory device, wherein suppressing the command to access 3the memory device is based at least in part on the initializing (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109).  

Regarding claim 25, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 24 on which this claim depends.
Takeda et al. further teach further comprising:  2issuing, to the memory device based at least in part on the initializing, a command to provide the indication of the temperature of the memory device (see 1, 8, 10-23 and paragraph 0028, 0037, 0043, 0047-0050, 0109-0110).


Claims 8 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takeda et al. (US Pub # 2018/0090218) in view of Youn (US Pub # 2015/0043266).

Regarding claim 8, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Takeda et al. are silent about 1further comprising:  2coupling a voltage source with one or more resistive components in the 3memory device that are configured to heat the memory device, wherein activating the 4circuitry configured to heat the memory device is based at least in part on the coupling. 

Youn teaches further comprising:  2coupling a voltage source with one or more resistive components in the 3memory device that are configured to heat the memory device, wherein activating the 4circuitry configured to heat the memory device is based at least in part on the coupling (see Fig.3, 13A-B, Paragraph 0013-0016, 0072-0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Youn to the teaching of Takeda et al. where heating device of Youn would be added to heat the memory device of Takeda et al. in order to enhance operating temperature of memory device (see Youn, paragraph 0001).
Further reason to combine the teachings of Youn and Take da et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards temperature control of memory device.

Regarding claim 19, Takeda et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Takeda et al. are silent about 1wherein the circuitry configured to heat the 2memory device comprises:  3a voltage source;  4one or more resistive elements; and  5one or more switching components configured to selectively couple the 6voltage source with the one or more resistive elements. 

Youn teaches wherein the circuitry configured to heat the 2memory device comprises:  3a voltage source;  4one or more resistive elements; and  5one or more switching components configured to selectively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Youn to the teaching of Takeda et al. where heating device of Youn would be added to heat the memory device of Takeda et al. in order to enhance operating temperature of memory device (see Youn, paragraph 0001).
Further reason to combine the teachings of Youn and Take da et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards temperature control of memory device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824